PER CURIAM.
We affirm the revocation of appellant’s probation based upon grounds one and two, i.e., moving from his approved residence without first procuring the consent of his probation officer and trespassing upon the grounds or facilities of a public school in violation of section 228.091, Florida Statutes (1989). However, we hold that ground number three, unlawful loitering or prowling in violation of section 856.021, Florida Statutes (1989), was not adequately proven.
GLICKSTEIN, C.J., and DOWNEY and LETTS, JJ., concur.